 

Exhibit 10.2

AGREEMENT

THIS AGREEMENT. entered into this   9   day of April    , 2019, and made
effective January 1, 2019, by and between MOUNTAINEER PARK, INC., located at
1420 Mountaineer Circle, New Cumberland, WV, 26047 (the “MTR”), and
MOUNTAINEER    PARK HORSEMEN’S BENEVOLENT AND PROTECTIVE ASSOCIATION,    INC.,
located at       1420 Mountaineer Circle    , New Cumberland, WV, 26047 (the
“HBPA”).

WITNESSETH:

WHEREAS, it is the mutual intent and purpose of the above parties to set forth
the basic agreement covering purse structure and other matters of mutual
interest and concern and to comply with West Virginia statutory requirements for
a contract; and

WHEREAS, the parties recognize the need for defining and describing the business
relationship between MTR and HBPA so that they may direct the business of
thoroughbred horse racing at Mountaineer Park in the best interest of all
parties concerned.

NOW, THEREFORE, in consideration of the benefits and advantages occurring to
each of the parties hereto, do by these presents hereby agree, bind and obligate
themselves to each other as follows, to-wit:

ARTICLE I

Definitions

1.The term “purse schedule” shall mean the total daily distribution for all
races scheduled and conducted.

2.The term “purse schedule distribution” shall mean the amount allocated for
each and every race based upon age, class, distance and type of race.

ARTICLE II

HBPA Exclusive Bargaining Agent

1.Exclusive Representation. The HBPA is by the West Virginia Racing Commission
and MTR to be the duly qualified and exclusive representative of the majority of
the owners and trainers of live thoroughbred horse racing, within the meaning of
the Interstate Horseracing Act (15 U.S.C.§ 3001 et seq.) (the “Act”). MTR shall
only negotiate with the exclusive bargaining agent or representative of the
HBPA. Any negotiation or discussion of the terms and provisions of this
Agreement, or any amendment thereto, or any Agreement which shall supersede the
terms and provision of this Agreement with any person, or entity or
representative of an entity that is not the exclusive bargaining agent
representative of the HBPA shall constitute a breach of this Agreement, provided
that at such time the HBPA remains the duly qualified and exclusive
representative of the majority of the owners and trainers of horses at MTR .
Furthermore, MTR shall not insert any term or provision which conflicts with the
HBPA’s exclusive representation of owners and trainers of live thoroughbred
racing into any contract or agreement arising out of the use of the MTR’s
facilities and/or participation in the live horse races conducted at the MTR.

1

--------------------------------------------------------------------------------

 

MTR agrees that it shall negotiate with and conduct any and all business which
is the subject of this Agreement and any matters reasonably related to any
provisions of this Agreement with the duly elected officers of the HBPA or their
duly designated representatives.

The HBPA agrees that it shall provide to MTR, in writing, on an annual basis,
the names and addresses of each duly elected member of the HBPA Board of
Directors, the names and addresses of each duly elected officer of the HBPA, and
the names and addresses of each representative duly designated by the Board of
Directors of the HBPA who shall have the authority to negotiate with MTR.

HBPA promises that it will exercise any and all authority to require its members
to comply, when possible, with the intent and terms of this Agreement.

ARTICLE III

Racing Schedule

1.During the term of this Agreement, MTR shall each year use its best efforts to
conduct racing as submitted and approved by the West Virginia Racing Commission
and periodically provide schedules to the HBPA, it being understood that (a) MTR
shall not be in breach of this Agreement so long as it requests a license from
the West Virginia Racing Commission to conduct racing, and in fact conducts
racing, as submitted and approved by the West Virginia Racing Commission. HBPA
acknowledges that MTR, consistent with its best efforts commitment, would not be
expected to conduct racing on more than five (5) days in a calendar week and may
cancel racing days based on inclement weather, unavailability of horses or
jockeys, and economic factors.

Within seven (7) days of cancellation of a race day, MTR shall discuss options
with the HBPA. MTR agrees subject to availability of horses, to program no less
than (9) races per day.

2.MTR agrees that it will not discontinue racing during the approved racing
schedule unless agreed upon by the HBPA, except in the event of an act of God or
other catastrophe, or conditions beyond the foreseeable control of MTR.

ARTICLE IV

Minimum Purse and Purse Scheduling

1.During the term of this Agreement the daily minimum purse schedule shall be
established by MTR and the HBPA prior to the first live racing date of each
year.

2.MTR will publish a purse schedule distribution as approved by MTR and the
HBPA, which shall show the purse schedule distribution planned for various
classes of horses at various distances. Such schedule shall be updated as
necessary. Said schedule with any amendments thereto shall be posted in the
Racing Secretary’s office. In the event of a purse schedule distribution
decrease, the purses for bottom claiming races shall be updated as necessary.
Said schedule with any amendments thereto shall be posted in the Racing
Secretary’s office. In the event of a purse schedule distribution decrease, the
purses for bottom claiming races shall not be reduced unless the purses for all
races are also reduced. In the event of a purse schedule distribution increase,
the purses for all races shall be increased (though not necessarily by the same
percentage.)

2

 

--------------------------------------------------------------------------------

 

3.Notwithstanding the above, MTR will not be obligated to go into an overpayment
situation at any time during the life of this agreement.

4.Purses for stakes races shall not exceed, in the aggregate, 6% of the total
purses paid, from the purse account, in the immediately preceding calendar year
including the amounts paid for stakes races and amounts received for sponsorship
of races unless otherwise authorized by HBPA. MTR shall determine the number of
and purses for stake races and submit the stakes schedule to HBPA for written
comment.

5.MTR agrees to pay purses back through not less than ten (10) places according
to the following chart. Any place not paid shall revert to the purse account.

 

Finish

Percent of Purse

1

58%

2

20%

3

10%

4

5%

5

2%

6

1%

7

1%

8

1%

9

1%

10

1%

 

6.In 2019, the owner of each horse starting in a race will be charged a start
fee of (i) $20 per horse per start in any race having a total purse of less than
$ 10,499 and (ii) $25 per horse in any race having a total purse of $10,500 to
$16,299 and (iii) $35 per horse per start in any racing having a total purse of
$16,300 or more. These start fees will be deducted from the owner’s accounts and
paid to MTR by the horsemen’s bookkeeper.

7.In 2020 and 2021, the owner of each horse starting in a race will be charged a
start fee of (i) $15 per horse per start in any race having a total purse of
less than $10,499 and (ii) $25 per horse in any race having a total purse of
$10,500 to $16,299 and (iii) $35 per horse per start in any racing having a
total purse of $16,300 or more. These start fees will be deducted from the
owner’s accounts and paid to MTR by the horsemen’s bookkeeper.

8.It is understood by both parties that purse schedules shall not be in conflict
with the rules of racing of the West Virginia Racing Commission as presently
constituted or amended.

3

 

--------------------------------------------------------------------------------

 

ARTICLE V

Purse Funds

1.During the term of this Agreement, MTR shall pay purse monies:

(a)As provided by state law; and

(b)Any additional percentage of the mutuel handle which may be legislated and
incorporated into the West Virginia Code during the period of this Agreement, if
specifically legislated for purses.

2.In the event any Underpayment Money exists in the purse account at the end of
any calendar year, then said Underpayment Money shall be added to the sum
payable in purses for the next succeeding year.

3.This is an agreement regarding the proceeds from video lottery terminals as
provided in West Virginia Code § 29-22A-7(a)(6).

ARTICLE VI

Revenue from Off-Track Betting and Telephone Wagering

1.In the event MTR, HBPA or horsemen receive additional revenue or payments from
telephone wagering from whatever source derived, whether as a result of
legislation, by contract and/or modification of the rules of the West Virginia
Racing Commission, the amount determined by code shall be allocated to purses.

2.Revenue from live, export and import and wagering from any other sources will
be distributed in accordance with West Virginia Code.

3.Revenue from Video Lottery Terminals will be distributed in accordance with
West Virginia Code.

ARTICLE VII

Condition Book

1. HBPA represents that it has created a Condition Book Committee to consult
with horsemen concerning the conditions of racing and to make known to MTR the
results of their consultations. MTR agrees that this Committee shall have the
right to meet with appropriate MTR personnel to discuss and comment on each
condition book at least seventy-two (72) hours before printing in order to
permit Committee review, suggestions, and recommendations. MTR will give due
consideration to the Committee’s suggestions and recommendations.

2.During the term of this contract the bottom claiming price will not go below
Four Thousand Dollars ($4,000.00).

ARTICLE VIII

Racing Committee/Arbitration

1.Track and the HBPA shall organize and maintain a joint committee (hereinafter
the “Racing Committee”) to address issues related to and associated with live
racing at Mountaineer Race Track. The HBPA and Track shall each appoint three
(3) representatives to the Racing Committee. The Racing Committee shall have no
authority to alter the terms and conditions of this Agreement.

4

 

--------------------------------------------------------------------------------

 

2.In the event there is a disagreement between the parties as to whether any
party has compiled with the terms or conditions in this Agreement, then Track
and the HBPA shall each choose an Arbitrator and the two Arbitrators shall
choose a third Arbitrator. The Board of Arbitrators shall decide the issues
involved and each party agrees to be bound by the decision of the arbitrations
panel, provided, however, that the arbitrators’ decision shall not be binding on
the parties with respect to matters of Federal law.

ARTICLE IX

Stalls

1.It is recognized by both parties that effective stall utilization is important
to MTR and that equitable allocation is essential to the livelihood of horsemen.

2.MTR shall exercise reasonable discretion when allocating horse stalls, such
that it shall not unlawfully allocate on the basis of race, color, religion,
sex, national origin, age, or other classes protected under law.

3.MTR shall make every effort to provide horsemen with fifteen (15) days prior
notice of the acceptance or rejection of stall applications and may demand
immediate confirmation from the horsemen of their intent to use allotted stalls.

4.A Stall Committee consisting of a Director of Racing, Racing Secretary, HBPA
representative, Stall Superintendent and State Steward shall hear any disputes
regarding allocation of stalls.

5.Upon seven (7) days prior notice, MTR shall have the right to take from any
horsemen any stall that management believes in good faith is not being used for
racing purposes.

6.MTR shall permit approved horsemen to use the stalls at its racetrack barns
and other facilities as they exist on the date hereof for training purposes
without charge for horses qualified to race at MTR.

7.MTR agrees to provide stall and shed row area with proper fill within a
reasonable time period, upon written request of HBPA.

8.Any change in present stall application form that affects horse or trainer
eligibility for stalls shall be approved by HBPA.

ARTICLE X

Barn Area

1.Barn area will be available to horsemen during the live race meet and four (4)
weeks prior to the start of the live race meet. Barn area will close one week
after the live race meet. The racetrack will be available to horsemen during
scheduled training times six (6) days per calendar week. A clocker will be
available six (6) days per week and the gate shall be available five (5) days
per week. Training will start four (4) weeks prior to the beginning of the meet
and end on the last day of racing

5

 

--------------------------------------------------------------------------------

 

2.HBPA recognizes an obligation of horsemen and backside personnel to maintain
the stable area in a sanitary condition, free from litter and other foreign
objects. HBPA will use its best efforts to ensure that horsemen and their
employees fulfill their obligations in this regard. MTR retains its right to
discipline (including removal) horsemen or their employees who fail to obey
MTR’s published rules and regulations.

3.MTR shall maintain all bam area restroom facilities in a safe and healthy
environment.

4.MTR agrees to maintain both main roads leading to and from the racetrack,
between all bams and all horsemen parking lots, for both training and racing
purposes when horses are on the grounds. These roads are designated as the road
going past the rec hall/kitchen and the other road leading from the stable gate.
Reasonable efforts before 7:00 a.m. will be made to keep these areas salted and
ice-free so as not to be hazardous to horses or backside personnel. MTR further
agrees to make necessary repairs to the backside and stall areas as deemed
necessary from the monthly inspection conducted.

ARTICLE XI

Racing Surfaces

1.The Track Surface Committee consisting of two horsemen, two jockeys,
(appointed by their respective associations), the track superintendent, a
representative of the Racing Commission, the State Veterinarian, a steward, and
a representative of MTR shall meet pursuant to a published schedule to assess
track surface conditions and agree to any actions to be taken with respect to
maintenance of the racing surface. MTR shall maintain the track in accordance
with the reasonable direction of the Track Surface Committee.

2.Trainers shall, at reasonable times and upon reasonable notice to the office
of the Director of Racing, have the right to enter onto the track for the
purpose of determining the safety of the racing surface.

3.MTR shall keep the racing surface safe, uniform, harrowed, and watered.

4.MTR, with a member of the HBPA Track Committee, will take soil samples of both
the dirt and turf one month prior to opening, once during the meet and as the
Track Surface Committee may request. Samples will be sent to a mutually agreed
upon testing laboratory. Upon completion and receipt of laboratory results,
Track Surface Committee will make recommendations and forward said
recommendations to the Director of Racing. Costs of testing and results will be
shared evenly by MTR and the HBPA.

ARTICLE XII

Paddock Blacksmith

HBPA may contract with a paddock blacksmith who shall not be deemed an employee
of MTR or HBPA but an independent contractor, to be available in the paddock for
each race on each and every race day. MTR shall reimburse HBPA for the cost of
the blacksmith in an amount not to exceed $100 per live racing day.

ARTICLE XIII

Fire and Liability Insurance

MTR shall pay to HBPA annually, on or before May 15th of each year during the
term of this Agreement, the actual cost of the HBPA’s proportional assessment of
a policy of fire and hazard insurance (maintained by the national HBPA) covering
horses and tack belonging to horsemen.

6

 

--------------------------------------------------------------------------------

 

Because of this payment for the Fire and Disaster Insurance Plan, the HBPA shall
indemnify and hold MTR harmless from and against any damage, loss, action,
judgment, cost or expense (including reasonable attorneys’ fees) resulting from
any claim, demand or cause of action made or brought by a horsemen for any loss
covered by the Fire and Disaster Insurance Plan.

ARTICLE XIV

Deceased Horse Removal

The cost of removing deceased horses shall be paid by one half by HBPA and one
half by MTR.

ARTICLE XV

No Monopoly on Goods and Services

MTR shall not establish or impose upon horsemen a monopoly, restriction or
requirement regarding the use of blacksmiths, feed men, track supplier,
veterinarians or other services customarily used by horsemen. MTR will permit
any supplier of commodities or services to enter the stable area; provided,
however, that such supplier of services or commodities has received a clearance
from management and the West Virginia Racing Commission, which will authorize
admission to the stable area. MTR agrees not to unreasonably withhold said
clearance. Any owner or trainer stabled on grounds will be permitted at any time
to haul in hay or grain for his own use only.

ARTICLE XVI

Personnel Identification

MTR shall bear all expenses incurred for the preparation of the identification
badges to be worn by backstretch personnel on a first issue. All lost badges
shall be paid for by the individual who loses the badge.

ARTICLE XVII

Tattooing of Horses

Cost of lip tattooing shall be borne by the owners or trainers of the horse
being tattooed and not by MTR or HBPA.

ARTICLE XVIII

HBPA Amenities

1.MTR shall provide a business office for the duly elected representatives and
officers of HBPA.

2.MTR shall provide front side parking located right behind the grandstand.

3.MTR shall provide adequate parking, admission passes and courtesies for
horsemen.

4.MTR shall provide to HBPA two hundred (200) programs each racing day during
the week and two hundred fifty (250) programs for each West Virginia Derby Day.

5.MTR shall ensure that the kitchen is operational during the live race meet. If
there is not a contract for the operation of the kitchen, MTR shall ensure that
the area is available and maintained as a rec hall with vending machines during
live racing and the HBPA will ensure the rec hall maintains a standard of
cleanliness.

7

 

--------------------------------------------------------------------------------

 

ARTICLE XIX

Horsemen’s Bookkeeper

A horsemen’s bookkeeper shall be employed by MTR or as mandated by the racing
rules and shall be subject to the policies generally applicable to MTR’s
employees. The horsemen’s bookkeeper shall perform those functions set forth
from time to time by statute, and MTR shall provide such equipment as shall be
reasonably necessary for the performance of the horsemen’s bookkeeper’s
statutory duties.

ARTICLE XX

Horsemen’s Bookkeeper Account

The following accounts shall be maintained by the horsemen’s bookkeeper in the
same bank in which such accounts are currently maintained, so long as such
bank’s fees for services remain competitive with other banks in West Virginia.

First Account – “Horsemen’s Daily Account” – The horsemen’s bookkeeper shall
establish a checking account into which the following shall be deposited: (a)
purse money, stake fees; (b) any owner or trainer deposits; and (c) all moneys
received as a result of claims made by horsemen or owners in connection with the
races. All of the funds in this account are recognized as being the sole
property of the horsemen, jockeys, etc., as reflected by the records maintained
by the horsemen’s bookkeeper. MTR agrees to deposit to the Horsemen’s Daily
Account each day the full amount due owners for purses earned that day. MTR
agrees to deposit all other Horsemen’s Bookkeeper Account deposits (i.e. claims,
etc.) a minimum of once per week to the Horsemen’s Daily Account. All interest
earned on this account will be considered the sole property of HBPA.

Second Account – “Horsemen’s Reserve Account” – The horsemen’s bookkeeper shall
establish and maintain a reserve account into which all Underpayment Money
(described above) shall be deposited. All of said Underpayment Money shall be
used for purses. All interest earned on this Underpayment Money shall be
considered the sole property of the horsemen and shall be added to the purse
account to be used for the payment of purses.

ARTICLE XXI

HBPA Administrative Fund

The bookkeeper shall distribute to the HBPA during the term of this Agreement,
an amount equal to one percent (1%) of the total amount distributed for purses
for thoroughbred racing at Mountaineer Park for the preceding month. Said sums
shall be deemed to be purse money, but shall not be withheld or deducted from
any single purse, but shall be deducted from the percentage permitted by the
State of West Virginia to be paid to the HBPA Trust Fund. If current West
Virginia Code § 19-23-9 (b) (1) et seq. is amended to permit a percentage
different than the current percentage of 2% of the purses actually paid during
the preceding month for the Trust and administration of the fund set forth in
West Virginia Code §19-23-9 (b) (1), the HBPA and MTR agree to renegotiate a new
division of the percentage of funds to be allocated to the HBPA Trust and
Administrative funds. All sums due to the HBPA shall be paid by the end of each
month.

8

 

--------------------------------------------------------------------------------

 

ARTICLE XXII

Security

MTR agrees to provide and maintain reasonable security at its main gate and such
other gates providing ingress and egress to its stable areas four (4) weeks
prior to the start of the live meet, during the live race meet, and one week
following the live meet’s conclusion.

ARTICLE XXIII

Starting Gate

MTR agrees to provide assistant starters, as defined by the West Virginia
Thoroughbred Rules of Racing, five days per week during training.

ARTICLE XXIV

Daily Meeting Figures

The pari-mutuel handle and purse distribution figures as well as the percentage
figures which represent the relationship between purses and the total of
pari-mutuel handle, shall be given to the HBPA office each day of a race meet in
progress.

ARTICLE XXV

Valuable Property Right

MTR recognizes that the horses and participants in races and related events
occurring prior or subsequent to the running of a race are valuable property
rights belonging to the owners and trainers, and MTR will not produce or exhibit
still or motion pictures, videotapes, radio or television programs, or authorize
or license others to make or exhibit motion pictures or television programs of
any of said events without prior consultation and written agreement of the HBPA,
it being understood, however, that (i) MTR may use such depictions for the
promotion of MTR’s business; and (ii) this provision is not intended to affect
the simulcasting, which is governed in all respects by the parties’ separate
agreement of this date concerning simulcasting.

ARTICLE XXVI

Severability

In the event any provision, item or clause of this Agreement or the application
thereof is held invalid, such invalidity shall not affect the remaining
provisions, items or clauses or application of this Agreement, and, to this end,
it is agreed by the parties that this Agreement is severable.

ARTICLE XXVII

Simulcasting

Both the HBPA and MTR mutually benefit from the collecting the highest possible
fee for the MTR’s import and export signal. The HBPA acknowledges, however, that
MTR requires flexibility to negotiate in a commercially reasonable manner with
third parties regarding the fee the MTR will receive for the MTR’s import and
export signal. The HBPA therefore agrees that the HBPA will not object to any
contract entered into between the MTR and a third party that provides for a
commission rate paid to the MTR in excess of 3% of gross handle from all North
American Thoroughbred and Standardbred Race Tracks and Race Track owned OTB’s,
4% of gross handle from all North American Greyhound Tracks and 6% of gross
handle from all ADW sites.

9

 

--------------------------------------------------------------------------------

 

Simulcasting at the MTR shall be governed by West Virginia statutes and the
Federal Interstate Horse Racing Act of 1978, Simulcasting Agreement and the
Federal Interstate Horse Racing Act of 1978. A Simulcasting Agreement and site
approval executed simultaneously with this Agreement shall be a part of this
Agreement (Exhibit B). To the extent there is a conflict between this Agreement
and the Simulcasting Agreement with respect to matters relating to live racing,
then the terms of this Agreement shall control.

ARTICLE XXVIII

Term

The term of this Agreement shall commence January 1, 2019, and shall terminate
on December 31, 2021. However, this Agreement is binding only during the periods
during which the MTR is permitted to operate permitted activities as defined in
the Racetrack Video Lottery Act of 1994, as amended.

ARTICLE XXIX

Unzipper Clause

The parties acknowledge that during the negotiations that resulted in this
Agreement, each had the unlimited right and opportunity to make demands and
proposals with respect to any subject or matter not removed by law from the area
of negotiations, and that the understandings and agreements arrived at by the
parties after the exercise of that right and opportunity are set forth in this
Agreement. Notwithstanding the aforementioned, MTR for the life of this
Agreement, voluntarily and unqualifiedly reserves the right to reopen
negotiations on any subject matter covered by the Agreement IF MTR encounters
competition within a One Hundred and Fifty (150) mile radius, and HBPA and MTR
agree that the other shall be obligated to negotiate with respect to any subject
matter not specifically referred to or covered by this Agreement, even though
the subject or matter may not have been within the knowledge or contemplation of
either or both of the parties at the time that they negotiated or signed this
Agreement. However, this will not preclude the parties from mutually agreeing to
amend this Agreement at any time.

ARTICLE XXX

Integration

This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter contained herein and supersedes any prior
agreements between the parties hereto either oral or written.

IN WITNESS THEREOF, the parties to this Agreement have caused these presents to
be executed by their agents hereunto duly authorized, and their seals to be
affixed hereto, as of the date first above written.

WITNESS the following signatures:

 

MOUNTAINEER PARK, INC.

 

MOUNTAINEER PARK HORSEMEN’S

BENEVOLENT AND PROTECTIVE

ASSOCIATION, INC

 

 

 

 

 

Jason Pugh

 

Jami Poole

 

 

 

 

 

By:

 

/s/ Jason Pugh                            

 

By:        /S/  Jami Poole                                     

 

 

 

 

 

 

 

Its:

 

VP:General Manager

 

Its:   President

 

 

10

 

--------------------------------------------------------------------------------

 

AGREEMENT

THIS AGREEMENT (the “Agreement”) is made and entered into this  9    day of
April  2019     , by and between Mountaineer Park, Inc. (the “Track”) a
corporation licensed by the West Virginia Racing Commission to conduct
thoroughbred racing at Mountaineer Race Track and Gaming Resort (the
“Mountaineer Park”), and the Mountaineer Park HBPA Benevolent Trust (the
“Trust”), a conduit trust established by Mountaineer Park Horsemen’s Benevolent
and Protective Association, Inc. (the “HBPA”) and the trustees of the Trust.

BACKGROUND

The Trust was established out of a general concern for the welfare and
well-being of those individuals who are not employed by the Track or the HBPA,
but whose primary source of income is derived from the racing, training, and
care of thoroughbred horses at Mountaineer Park. The Trust will provide certain
health and other benefits to individuals associated with Mountaineer Park to
help defray the cost of medical and other expenses incurred by such individuals
that are not covered by commercial health or other insurance.

The Track has agreed to pay over certain amounts in order to fund the Trust and
the Trust has agreed to administer such funds.

NOW, THEREFORE, in consideration of the mutual promises set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1.    FUNDING The Track shall pay over to the Trust monthly, in arrear, an
amount equal to 1 % of the total amount distributed for purses.

2.    TERM The term of this Agreement shall commence on January 1, 2019, and
shall continue until December 31, 2021. This Agreement is binding, however, only
during the periods, which the Track is authorized to operate “permitted
activities” as, defined in the Race Track Video Lottery Act of 1994.

3.    MISCELLANEOUS

3.1    Entire Agreement This Agreement constitutes the entire agreement between
the Parties and there are no representations, warranties, understandings or
commitments except as provided herein.

3.2.    Binding Effect This Agreement shall be binding upon and shall inure to
the benefit of the parties and their respective legal representatives,
successor, and permitted assigns.

3.3.    Severability If the application of any term or provision of this
agreement, whether in whole or in part, shall be held invalid or unenforceable,
the remainder of this agreement shall not be affected by such holdings and shall
be fully enforced.

3.4    Counterparts This agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all which together shall
constitute one and the same instrument.

 

--------------------------------------------------------------------------------

 

3.5.    Governing Law The laws of West Virginia shall govern the validity and
construction of this agreement and any dispute arising out of or relating to
this agreement, without regard to the principles of conflict of laws.

3.6.    Hold Harmless The parties agree that this agreement is being made as an
accommodation to the HBPA, and the HBPA hereby agrees to save and hold the Track
harmless from any and all liabilities which may result from the execution or
operation of this amendment.

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

ATTEST:

 

 

 

MOUNTAINEER PARK, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Jason Pugh

 

 

 

 

 

 

Jason Pugh

 

 

 

 

 

 

GM Mountaineer Park, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

MOUNTAINEER PARK HBPA

BENEVOLENT TRUST

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Jami Poole

 

 

 

 

 

 

Jami Poole

 

 

 

 

 

 

Trust Chairman

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MOUNTAINEER PARK HBPA

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Jami Poole

 

 

 

 

 

 

Jami Poole

 

 

 

 

 

 

President

 

 